Citation Nr: 1543325	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to November 1, 2007, for the grant of Dependency and Indemnity Compensation (DIC). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to November 1946.  He served in European Theater of Operations with five Bronze Battle Stars and was awarded a Combat Infantryman's Badge.  He died in December 2005.  The appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs Regional Office in New York, New York.  


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2005.

2.  The appellant filed her claim for DIC on May 18, 2006.


CONCLUSION OF LAW

The criteria for the award of DIC effective from December 1, 2005, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The widow and her attorney claim, in substance, that her claim for DIC has been pending since she filed her first claim for death benefits with VA on May 18, 2006, which is within one year of the Veteran's death and therefore an earlier effective date is warranted.  

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, for DIC claims filed within one year of a Veteran's death, the effective date is the first day of the month of the Veteran's death.  See 38 C.F.R. § 3.400(c).   

With the above laws and regulations in mind, the record shows that the Veteran died on December [redacted], 2005.  On May 18, 2006, VA received the appellant's application for death benefits.  On November 1, 2007, VA received another claim for VA benefits from the appellant.  In October 2011, the Board granted the appellant's DIC claim.  And, in a March 2012 rating decision, the RO granted her DIC award effective from the date of her claim which it believed was November 1, 2007.

However, a review of the record reveals that the appellant's May 18, 2006, application for death benefits was received on a VA Form 21-534, entitled "Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child."  Therefore, the Board finds that May 18, 2006, is the date of her DIC claim because the VA Form 21-534 is by its title is an application for DIC.  See also Isenhart v. Derwinski, 3 Vet. App. 177, 179 (1992) (noting that the statutory and regulatory language was clear and unambiguous that a claim for death pension shall be considered a claim for DIC).  

Accordingly, because the appellant's May 18, 2006, claim for DIC was received by VA within one year of the Veteran's December 28, 2005, death, the Board finds that effective date for the grant of DIC is the first date of the month of the Veteran's death; December 1, 2005.  See 38 C.F.R. § 3.400(c).   Therefore, the appeal is granted.


ORDER

Subject to the law and regulations governing payment of monetary benefits, DIC is granted effective since December 1, 2005. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


